Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/220,434 filed on December 14, 2018.
Submitted Information disclosure statement (IDS) complies the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Claim Objections
Claims 9 and 20 are objected to because of the following informalities:
The claims recite “receive a user-input …” where no hyphen should be placed between user and input because user input is a commonly used term of art.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “eye movement detector” in claim 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Note: FIG. 2 and par. 31 of the PGPUB of the specification, US 2020/0195909 A1, describes the corresponding structure for the eye movement detector.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 20 recites: “receive/receiving a user-input corresponding to the divided TOF depth map” where it is unclear whether the user input is directed to how the scene should be divided or the user input is directed to which part  of the scene should be subject to TOF depth mapping.
Notwithstanding the rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of clarity, the claim will be examined on merit as best understood and interpreted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3. 5-6, 10-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meynants, US 2021/0223371 A1 (Meynants) in view of Kaino et al., US 2020/0226774 A1 (Kaino).
With respect to claim 1, Meynants discloses an image capturing apparatus [abstract, par. 52], comprising: an image sensor [abstract]; and circuitry configured to: generate a Time of flight (TOF) [abstract] depth map of a scene [par. 19] that includes a plurality of objects [par. 14], wherein the TOF depth map includes information associated with distances between the image sensor and surfaces of the plurality of objects [abstract, par. 12]; divide the generated TOF depth map into a plurality of regions, wherein each of the plurality of regions includes at least one object of the plurality of objects; determine a region of interest from the plurality of regions; adjust a 
With respect to claim 3, Meynants in view of Kaino, disclose all the limitations of claim 1 and further discloses wherein the region of interest corresponds to a Plane of Focus (POF) of the image sensor [par. 55].
With respect to claim 5, Meynants in view of Kaino, disclose all the limitations of claim 1. Furthermore, Kaino discloses control the at least one illuminator to emit first light signals to irradiate the plurality of objects in the scene [par. 101 – ref. to region parameter estimation unit 101, FIG. 4]; control the image sensor to receive second light signals that corresponds to a reflection of the emitted first light signals from the surfaces 
With respect to claim 6, Meynants in view of Kaino, disclose all the limitations of claim 1 and further discloses at least one lens [FIG. 5, par. 113]; and a lens actuator [FIG. 5, par. 113 – ref. to driver logic], wherein the circuitry is further configured to control the lens actuator to adjust a position of the at least one lens with respect to a focal plane of the image sensor based on the determined region of interest [pars. 55, 113-114].
With respect to claim 10, Meynants in view of Kaino, disclose all the limitations of claim 1. Furthermore, Kaino discloses detect the plurality of objects based on the generated TOF depth map [par. 8]; and divide the generated TOF depth map into the plurality of regions based on the detection of the plurality of objects [abstract, pars. 7-9, 89]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 11, Meynants in view of Kaino, disclose all the limitations of claim 1. Furthermore, Kaino discloses divide the generated TOF depth map into the 
With respect to claims 12, 14 and 16-17, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1, 3 and 5-6, respectively. Therefore, claims 12, 14 and 16-17 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1, 3 and 5-6, respectively.

Claim 2, 7, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meynants and Kaino, as applied to claim 1, and further in view of Rainisto et al., US 2018/0160048 A1 (Rainisto).
With respect to claim 2, Meynants in view of Kaino, disclose all the limitations of claim 1. But Meynants and Kaino 2, alone or in combination, do not explicitly disclose wherein the circuitry is further configured to blur a portion of the captured image, wherein the blurred portion corresponds to a second region of the plurality of regions, and wherein the second region is different from the region of interest. However, Rainisto discloses wherein the circuitry is further configured to blur a portion of the captured image, wherein the blurred portion corresponds to a second region of the plurality of regions, and wherein the second region is different from the region of interest [par. 80]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Meynants and Kaino with Rainisto 
With respect to claim 7, Meynants in view of Kaino, disclose all the limitations of claim 6. Furthermore, Rainisto discloses an aperture size controller [par. 47], wherein the circuitry is further configured to: control the aperture size controller to set an aperture size of an aperture stop of the image capturing apparatus based on the determined region of interest, wherein the DOF of the at least one object is adjusted further based on the set aperture size and the adjusted position of the at least one lens [par. 47 – note that the cited par. is broadly worded to cover a plurality of focusable cameras comprising a processor that is configured to control operative parameters, including aperture, when the one or more cameras are focused to a plurality of scenes of a real world including different perspectives of said scenes]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 12.
With respect to claims 13 and 18, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 2 and 7, respectively. Therefore, claims 13 and 18 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 2 and 7, respectively.


4, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meynants and Kaino, as applied to claim 1, and further in view of Price et al., US 2019/0058859 A1 (Price).
With respect to claim 4, Meynants in view of Kaino, disclose all the limitations of claim 1. But Meynants and Kaino, alone or in combination, do not explicitly disclose an eye movement detector, wherein the circuitry is further configured to: control the eye movement detector to track an eye movement of a user associated with the image capturing apparatus; and determine the region of interest based on the tracked eye movement of the user. But Price discloses an eye movement detector [FIG. 3B, detection subsystem 340, par. 63], wherein the circuitry is further configured to: control the eye movement detector to track an eye movement of a user associated with the image capturing apparatus [par. 63]; and determine the region of interest based on the tracked eye movement of the user [par. 63: “Changes in the glints from the user's eyeballs as determined from image data gathered via image sensor(s) 334 may be used to determine a direction of gaze. Further, a location at which gaze lines projected from the user's eyes”]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Meynants and Kaino with Price with the motivation to devise a method and apparatus for localized depth map generation [Price: abstract].
With respect to claim 9, Meynants in view of Kaino, disclose all the limitations of claim 1. Furthermore, Price discloses receive a user-input corresponding to the divided TOF depth map, and determine the region of interest form the plurality of regions based on the received user-input [abstract, par. 78]. Therefore, it would have been obvious to 
With respect to claims 15 and 20, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 4 and 9, respectively. Therefore, claims 15 and 20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 4 and 9, respectively.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meynants and Kaino, as applied to claim 1, and further in view of Calpe Maravilla et al., US 2018/0249143 A1 (Calpe Maravilla).
With respect to claim 8, Meynants in view of Kaino, disclose all the limitations of claim 1. But Meynants and Kaino, alone or in combination, do not explicitly disclose wherein the region of interest corresponds to a center position of the scene. But Calpe Maravilla discloses wherein the region of interest corresponds to a center position of the scene [par. 56]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Meynants and Kaino with Calpe Maravilla with the motivation to devise a time-of-flight imaging system method for identifying one of more regions of interest which would be used for calibration [Calpe Maravilla: abstract, par. 56].
With respect to claim 19, the claim is drawn to methods that perform a series of steps that are commensurate in scope with steps of claim 8. Therefore, claim is rejected 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Onal et al., US 2020/0142069 A1, discloses time of flight sensor.
Kirillov et al., US 2020/0103507A1, discloses LiDAR 2D receiver array.
But et al., US 2020/0074720 A1, discloses method and device for obtaining 3D images.
Territo et al., US 2020/0043143 A1, discloses motion correction system and method.
Onal et al., US 2020/0041620 A1, discloses hybrid time of flight sensor.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485